Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-5, 7-11 and 13 are allowable per the reasons for allowance below. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101
The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis as the claim limitations apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e).  
(The types of operation request can include a releases or a change operations programs, configurations or data; machine-related operations (such as  install, reinstall, restart, initialization, or uninstall); instance-related operations (such as creation, update, destruction, or migration and recreation); service-related operations (such as start, stop, expansion, or shrinkage); and business-related operations (such as blocking, downgrading, or setting of entry-and-exit security modes).
The limitations also talk about performing these operation requests by the business system in the limitation performing, by the business system, the corresponding operation to modify the configuration of the infrastructure when the operation request is allowed. With the evidence provided by the limitations and specification, the claimed invention does not merely link the judicial exceptions to a technical field, but instead operates in a technical field and provides meaningful limitations to prevent risks with respect to business systems. 
Thus the Independent Claims are not directed to an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.   

In addition, Applicant’s arguments, see pages (9-12), filed 2/25/2022, with respect to 35 USC 101 have been fully considered and are persuasive. The Examiner withdraws 35 USC 101 rejection.


35 USC 103
The closest prior art of record includes Harris et al. (US20200410415A1) in further view of Pitz et al. (US10417638B2), but the reference of Harris and Pitz fail to teach the claim limitations.
Applicant’s arguments, see pages (13-16), filed 2/25/2022, are deemed to be persuasive and adequately reflect the Examiner’s opinion as to why the claims 1-5, 7-11 and 13 are allowable over this prior art of record. (See MPEP 1302.14).


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
	Li et al. (20180260558) Discloses a software risk evaluation system and method thereof are provided. The software risk evaluation system includes a computer system and a server. 
Cruz (20180074483 A1) Discloses assessing a collective health score of a plurality of process control systems includes automatically and periodically assessing a risk for each of the process control systems, scoring the health of each process control system within a health score scale fixed by an upper limit and a lower limit, the health score based on the assessed risk for each process control system, enabling a user to select a menu item within a navigation menu to specify higher and lower levels of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683